DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 16, 2020 and February 24, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-5, 8 and 10-14 each recite one or more of the limitations "center lug groove" “end groove portion” “center block portion” “shoulder block portion” “shoulder lug groove” “circumferential main groove”.  There is insufficient antecedent basis for these limitation in the claims, because all of these features have been defined as plural, not singular. Claims 6-7 and 9 are rejected as depending upon claims 5 and 8.
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 states “includes one center sipe that has both ends being terminated and that is each formed outward of the tire equator line”. It is unclear whether this is trying to state that the sipe is formed outward of the tire equator, or if each end of the sipe is formed outward of the tire equator. Claims 6-7 are rejected as depending upon claim 5.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “minimum width” and “maximum width” in claim 13 are used by the claim to mean something that cannot be determined and “distance between the axially outermost point of the block on one side of the tire to the axially outer most side on the other side of the tire” while the accepted meanings are “the smallest width” and “the largest width”. These terms are indefinite because the specification does not clearly redefine the terms. Without a clear understanding of what exactly applicant meant to claim, it is unclear if the prior art reads on it or not.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemori (US Pub. No. 2017/0057296).
Regarding claim 1, Takemori teaches a pneumatic tire comprising main grooves 21 and 22, all of the main grooves being disposed in an inner half of a tread developed width in a tire lateral direction, shoulder land portions 33 being formed outward of outermost circumferential main grooves 22 in the tire lateral direction, a plurality of shoulder lug grooves 43 being provided including a see-through portion and dividing the shoulder land portion into blocks, a center land portion 31 being defined by innermost circumferential main grooves 21, and a plurality of center lug grooves 41 dividing the center land portion into blocks, the plurality of center lug grooves each including two end groove portions opening to the innermost circumferential main grooves 21 and one center groove portion  extending between the end groove portions (paragraphs [0027] and [0037]; figure 2), where a specific embodiment teaches an angle of about -2.5 degrees (see figure 2), falling within the claimed range of from -45 degrees to +15 degrees.
Regarding claim 10, Takemori teaches a specific embodiment with a shoulder lug groove width of 15 mm (paragraph [0108]) and a tire size of 265/70R17 (paragraph [0105]), such a tire having a tread width of most of the section width (see figure 1), thus the ratio between the shoulder lug groove width to tread width would be somewhat greater than 0.057 (15 mm/265 mm), falling within the claimed range.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takemori (US Pub. No. 2017/0057296).
Regarding claim 11, Takemori teaches that the shoulder lug groove includes a raised bottom portion having a height Hr’ (figures 1 and 4), the height Hr’ being 0.50 to 0.70 times Hc (paragraph [0083]), which is the maximum groove depth, thus either disclosing the claimed range with sufficient specificity, or overlapping the claimed range. To the extent that Takemori does not disclose the claimed range with sufficient specificity, it would have been obvious to one of ordinary skill in the art to use a height of the raised bottom portion of from 0.50 to 0.70 times the maximum groove depth of Takemori as the range disclosed by Takemori, such a range overlapping the claimed range. “When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with ‘sufficient specificity to constitute an anticipation under the statute.’” MPEP at 2131.03. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 1, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively under 35 U.S.C. 103 as being obvious over Kimishima (US Pub. No. 2004/0154716).
Regarding claim 1, Kimishima teaches a pneumatic tire comprising two inner longitudinal grooves 11b having a preferable width of from 1.0 to 5.0 mm (such disclosure either teaching that the inner longitudinal grooves 11b are main grooves, or it would have been obvious to one of ordinary skill in the art to use a groove width for the longitudinal grooves 11b such that the longitudinal grooves 11b read on the claimed “main grooves”) and two outer longitudinal grooves 11a having a width of 1.0 to 3.0 mm (paragraphs [0040]-[0041]; figure 2), such grooves being taken to not be main grooves, the inner longitudinal grooves 11b taken to be the claimed outermost and innermost circumferential main grooves, shoulder land portions being formed outward of the inner longitudinal grooves (figure 2), a plurality of shoulder lug grooves 10o including a see-through portion and dividing the shoulder land portions into shoulder blocks, a center land portion being defined by the longitudinal grooves 11b, and a plurality of center lug grooves 10i dividing the center land portion into center blocks (paragraph [0029]; figure 2), the plurality of center lug grooves each including two end groove portions 10im opening to the longitudinal grooves 11b and one center groove portion 10ic extending between the end groove portions (paragraph [0036]; figure 2) where a specific embodiment teaches an angle of about -20 degrees (see figure 2), falling within the claimed range of from -45 degrees to +15 degrees.
Regarding claim 10, Kimishima teaches a groove width of the shoulder lug groove of Wy1 of not less than 12 mm and not more than 28 mm (paragraph [0032]; figure 2), with specific embodiments having a Wy1 of 20.0 mm (table, examples 1-3) and a tire size of 11R22.5 (paragraph [0055]), such a tire having a tread width of most of the section width (see figure 1), the section width being 11 inches (279.4 mm), thus the ratio between the shoulder lug groove width to tread width would be somewhat greater than 0.072 (20 mm/279.4 mm), falling within the claimed range.
Regarding claim 12, Kimishima teaches that the groove width Wgb of the innermost circumferential main grooves is from 1.0 to 5.0 mm (paragraphs [0040]-[0041]; figure 2), with specific embodiments having a width Wgb of 3.0 mm (table, examples 1-3) and a tire size of 11R22.5 (paragraph [0055]), such a tire having a tread width of most of the section width (see figure 1), the section width being 11 inches (279.4 mm), thus the ratio between the innermost circumferential main groove width to tread width would be somewhat greater than 0.011 (3.0 mm/279.4 mm), falling within the claimed range.

Claim Rejections - 35 USC § 103
Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takemori (US Pub. No. 2017/0057296).
Regarding claim 3, Takemori teaches that the main grooves have a groove depth of 7.5 mm or greater, the lug grooves have a groove depth of 4.0 mm or greater (paragraph [0028]), as well as teaching a preferable depth for shoulder lug grooves 43 of 85-100% of the main grooves (paragraph [0083]) and a specific embodiment where the main grooves and shoulder lug grooves 43 are deeper than the center lug grooves 41, the center lug groove having the same depth for the center portion and the end groove portions (figure 1). Thus, comparing the minimum depths for lug grooves to main grooves is 4.0/7.5 = 0.53. Accordingly, it would have been obvious to one of ordinary skill in the art to use depths for the depths of the center and end groove portions less than 85% of the main groove depth, including about 53% of the main groove depth, as being suggested by Takemori (see paragraphs [0028] and [0083] and figure 1).
Regarding claim 4, Takemori teaches that the main grooves have a groove width of 5.0 mm or greater, the lug grooves have a groove width of 3.0 mm or greater (paragraph [0028]), as well as a specific embodiment where the relationship between the groove widths W1, W2 and W3 fall within the claimed ranges (figure 2). Comparing the minimum widths for lug grooves to main grooves is 3.0/5.0 = 0.6. Accordingly, it would have been obvious to one of ordinary skill in the art to use groove width ratios in the claimed 0.3-0.8 range as being taught or suggested by Takemori (see paragraph [0028] and figure 2). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  
Regarding claim 12, Takemori teaches that the main grooves have a groove width of 5.0 mm or greater (paragraph [0028]) and a tire size of 265/70R17 (paragraph [0105]), such a tire having a tread width of most of the section width (see figure 1), thus the ratio between the main groove width to tread width for a main groove would be somewhat greater than 0.019 (5 mm/265 mm), falling within the claimed range, and greater main groove widths would have an even greater ratio, thus overlapping the claimed range.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kimishima (US Pub. No. 2004/0154716).
Regarding claim 14, official notice is taken that it is well-known/conventional in the tire art to use a pair of cross belt layers where the narrower of the cross belt layers has a width of most of the tread width, and it would have been obvious to use such cross belt layers in the tire of Kimishima in order to reinforce the crown of the tire. For such a configuration, given the width of the center block portions disclosed (see figures 1-2), the relationship between the claimed W8/W10 would fall within the claimed ratio.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takemori or Kimishima as applied to claim 1 above, and further in view of Takahashi (JP05-077609; machine translation relied upon).
Regarding claim 2, Takemori and Kimishima do not specifically disclose connection portions connecting the ends of the end groove portions and center groove portions. In a similarly configured tire, Takahashi teaches that the center lug groove includes center groove portions, connection portions, and end groove portions (figure 2). It would have been obvious to one of ordinary skill in the art to use center groove portions, connection portions, and end groove portions as taught by Takahashi in the tire of Takemori or Kimishima as a known configuration for center lug grooves with the predictable result of having functional center lug grooves.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kimishima as applied to claim 1 above, and further in view of Yamahira (JP04-228308; machine translation relied upon).
Regarding claim 5, Kimishima does not specifically disclose center sipes. In a similarly configured tire, Yamahira teaches the use of center sipes 23 having at least one bent portion (machine translation paragraph [0019]; figure 1). It would have been obvious to one of ordinary skill in the art to use a bent center sipe as taught by Yamahira in the tire of Kimishima in order to add edge effect to the tire.
Regarding claim 6, Yamahira teaches that the center sipe includes two sipe portions having different angles via the bent portion, and an angle of one of the sipe portions with respect to the tire equator is 0-15 degrees, or is suggestive of such an amount (figure 1).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimishima in view of Yamahira as applied to claim 5 above, and further in view of Takemori (US Pub. No. 2017/0057296).
Regarding claim 7, Kimishima (combined) does not specifically disclose the relationship between the depth of the sipe and the maximum groove depth. Takemori teaches using a three-dimensional sipe having a depth of 0.5 to 0.7 times the depth of the grooves (paragraph [0072]). It would have been obvious to one of ordinary skill in the art to use a three-dimensional sipe having a depth of 0.5 to 0.7 times the groove depth as taught by Takemori in the tire of Kimishima (combined) in order to reinforce the rigidity of the land portions (see Takemori at paragraph [0066]) and optimize the depth of the sipe (see Takemori at paragraph [0072]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimishima as applied to claim 1 above, and further in view of Sato (WO2014/073285; machine translation relied upon).
Regarding claim 8, Kimishima teaches that the shoulder circumferential narrow grooves 11a have a depth Dga of 0.7-1.0 times the depth Dy of the maximum depth grooves (paragraph [0042]; figures 1-2), but does not specifically disclose that the shoulder circumferential narrow groove has a bent portion midway through the block. Sato teaches a shoulder circumferential groove with a bent portion midway through the block (machine translation at page 8, 3rd full paragraph; figures 2-3). It would have been obvious to one of ordinary skill in the art to use a shoulder circumferential narrow groove with a bent portion midway through the block as taught by Sato in the tire of Kimishima in order to improve the performance of the tire on ice and snow and/or to improve the wear resistance of the tire (see Sato machine translation at page 8, 3rd full paragraph and figures 2-3).
Regarding claim 9, Kimishima teaches a width Wga of the shoulder circumferential narrow groove of from 1.0 to 3.0 mm (paragraph [0041]; figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	September 13, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749